Beck, J.
(After stating the facts.) We think that the conclusion reached by the learned judge who heard this case in the court below was correct and based upon sound reasoning. We do-not think that the plaintiff was entitled, on the facts alleged, to have the contract and the full and final settlement set aside or rescinded as to one item thereof because of his having been induced to surrender and convey his interest in that particular item to the other parties to the contract by then; fraudulent misrepresentations as to the value of this one particular item, no offer being-made to rescind the entire agreement or set aside the entire contract, so as to restore the status quo.

Judgment affirmed.

All the Justices concur, except Holden, J., who did not preside.